EXHIBIT 23 HKCMCPA Company Limited Certified Public Accountants CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors China ShouGuan Mining Corporation We hereby consent to the use in this Annual Report onForm10-K of our report dated April 13, 2011, relating to the consolidated financial statements of China ShouGuan Mining Corporation as of and for the years ended December 31, 2010 and 2009 and to the reference to our firm under the caption “Experts” in the report. /s/ HKCMCPA Company Limited (Formerly ZYCPA Company Limited) Certified Public Accountants Hong Kong, China April 13, 2011 9 FLOOR, CHINACHEM HOLLYWOOD CENTER, 1-13 HOLLYWOOD ROAD, CENTRAL HONG KONG Phone: (852) 2ax: (852) 2384 2022 http://www.zycpa.us
